Pottle, J.
A municipal charter authorized any alderman in the city to preside in the police court whenever both the mayor and the acting mayor were disqualified or, from providential cause, unable to preside. A person charged with a violation of a municipal ordinance was arraigned in the police court, which was presided over by one of the aldermen, and he was convicted, sentenced to labor on the public streets of the city, and did actually perform labor in accordance with the sentence. No objection was made by the accused to the competency of the alderman who pre*316sided, and no exception was taken to the judgment of conviction. After having served his sentence the accused brought an action in assumpsit against the city, to recover for the value of the services thus rendered, upon the theory that the alderman had no authority to preside, both the mayor and the acting mayor being present in the city at the time of the trial, and competent and qualified to act. Held, that the suit can not be maintained. The nolice court being regularly in session, and the alderman being competent to preside under certain circumstances, the'accused was bound to object to. his competency at the trial, and can not collaterally attack tlie judgment of conviction, on the ground that the alderman had no authority to render the judgment. See Daniels v. Towers, 79 Ga. 785 (7 S. E. 120) ; McMillan v. Nichols, 62 Ga. 36; Beall v. Sinquefield, 73 Ga. 48; Tindall v. Nisbet, 113 Ga. 1114 (39 S. E. 450, 55 L. R. A. 225) ; Rogers v. Felker, 77 Ga. 46; Jarrell v. Guann, 105 Ga. 139 (31 S. E. 149). The case is distinguishable from Wells v. Newton, 101 Ga. 141 (28 S. E. 640), and Ivy v. State, 112 Ga. 175 (37 S. E. 398), either by reason of the fact that the person who assumed to act as judge had no authority under any circumstances to preside over the court or because the judgment was directly attacked. Whether or not a municipal corporation can be made liable under any circumstances upon an implied promise to pay for services rendered need not be decided, but on this subject see Tiedeman on Municipal Corporations, § 164; Argenti v. City of San Francisco, 16 Cal. 256-284; Board of Commissioners v. Boyle, 9 Ind. 296; Saulbury v. Philadelphia, 44 Pa. 303. One can not be rendered liable upon an implied contract to pay for services, unless he accepts the services with knowledge that the law would compel him to pay for their value. In the present case the services were rendered to the city under a judgment valid on its face, and under which the plaintiff could have been required to perform the services without compensation. If the person who imposed the sentence had no authority under any circumstances to do so, it may be that the city, being chargeable with knowledge of this fact, would be bound to know that the judgment was void and that it would be liable for the value of the plaintiff’s services, but since the judgment was valid on its face, and no objection was made as to the competency of the alderman, the city could not be rendered liable as upon an implied promise to pay, merely because it might thereafter be shown that the alderman had no authority to preside in the particular case by reason of the fact that the mayor of the city was present and competent to act. Judgment reversed.
Decided January 27, 1914.
Complaint; from city court of Brunswick — Judge Krauss. December 3, 1913.
J. T. Colson, for plaintiff in error. F. K. Karris, contra.